DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive in regards to the rejection based upon Foster (US 2010/0174131) in view of Wu (US 10111994).  Applicant argues that the instant claims require a laminar flow and the proposed combination from the prior rejection will not provide a laminar flow due to Wu’s goal and modifications.  The limitation requiring a laminar flow is a functional limitation, and laminar flow depends not just upon the structure but also upon the fluid flow characteristics.  A fluid moving under the proper conditions would produce a laminar flow in the proposed combination of Foster in view of Wu.
Furthermore in regards to the rejection of claims 13 and 14 based upon Foster in view of Wu and in further view of Yamazaki (US 6302910), Applicant argues that the stators of Yamazaki are on the inlet side of the impeller and not at the outlet like in the instant claims, and therefore do not teach the claimed pillars.  The Examiner respectfully disagrees.  The teaching from Yamazaki for the difference in the number of pillars and the total number of blades deals with avoiding resonance that can be generated by having the total number of pillars and the total number of blades the same.  The pillars in line with the impeller will pose a resonance issue no matter if the pillars are upstream of the impeller or downstream of the impeller.  The fundamental 
 A combination of amendments and Applicant’s arguments are sufficient to overcome the 102 rejection based upon Foster, and the 103 rejections based upon Smith (US 8177703) in view of Yozu (US 4994017) and further in view of Wu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2010/0174131) and in view of Wu (US 10111994).
Regarding claim 1, Foster teaches a non-occluding intravascular pump (Fig 7) comprising: a shroud (1) providing an inlet (2) for incoming blood flow and an outlet (3) for outgoing blood flow, wherein the shroud is a cylindrical housing (Fig 7); an impeller (11) positioned within the shroud, wherein a central axis of the shroud and impeller (Fig 
Foster is silent on a leading edge angle between the central axis and the leading edge when measured from a downstream side forms an angle 60-75 deg; and a plurality of pillars coupling the motor to the shroud, wherein the pillars secure the shroud in close proximity to the impeller.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Wu teaches that the angle leading edge of the blades (Col 8, line 36) is optimized so that the blade is matched to the flow approaching it (Col 8, lines 36-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the leading edge angle taught by Foster because the leading edge angle was recognized as a result-effective variable achieving to optimize the blade for the flow approaching it as taught by Wu and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the leading edge angles to achieve the to optimize the blade for the flow approaching it.
Regarding claim 4, Foster teaches an outer impeller diameter of a base of the impeller and an outer motor diameter at a tip of the motor are equal (Figs 1 and 2).
Regarding claim 8, Foster teaches a hub tip length is a length of the hub from a tip of the hub (Fig 2, tip of the hub of the impeller is the top of the semicircle at the inlet of the impeller) to a beginning of blades on the hub of the impeller (Fig 2, where the blades of the impeller begin adjacent to the hub), and the hub tip length is at least 0.3 times an inner diameter of the shroud (Fig 2).
Regarding claim 11, Foster in view of Wu teaches a pillar angle (Foster - Fig 7) is an angle between the pillar and the central axis (Foster - Fig 7), an outlet blade angle (Foster - Fig 8) is an angle of the trail end of the blade relative to the central axis (Foster - Fig 8), and the outlet blade angle is approximately equal to the pillar angle (Foster - Figs 7 and 8).
Regarding claim 12, Foster in view of Wu teaches the outlet blade angle and the pillar are angle non-zero and within +/- 10 deg (Foster - Figs 7 and 8).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Wu and in further view of Siess (US 9533084).
Regarding claim 2, Foster in view of Wu does not explicitly set forth a diameter of the inlet is larger than a diameter of the outlet.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Siess teaches a diameter of the inlet (Col 3, lines 60-64) is related to a diameter of the outlet (Col 3, lines 60-64), to determine the pressure gradient driving the fluid (Col 3, lines 60-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the inlet in relation to the diameter of the outlet taught by the proposed combination because the relative diameter sizes is recognized as a result-effective variable to optimize the pressure gradient driving the fluid as taught by Siess, and it would have been a matter 
Regarding claim 6, Foster in view of Wu does not explicitly set forth a clearance between an inner surface of the cannula and blades of the impeller is between 200 microns to 300 microns.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Siess teaches it is known to have a clearance (Col 2, lines 44-46) between the impeller housing (Col 2, lines 44-46) and the impeller (Col 2, lines 44-46) to grant sufficient space to account for deflections of the housing (Col 2, lines 44-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearance between an inner surface of the cannula and the blades of the impeller taught by the proposed combination because the clearance between an inner surface of the cannula and the blades of the impeller is recognized as a result-effective variable to ensure sufficient .
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Wu and in further view of Reichenbach (US 9265870).
Regarding claim 10, Foster teaches a wrap angle (Fig 1) is an angle around the central axis occupied by a single blade of the impeller (Fig 1).
Foster in view of Wu does not explicitly set forth the wrap angle is 100 +/- 10 degrees.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Reichenbach teaches that the wrap angle of the blade (Col 8 line 67- Col 9 line 2) is varied to increase the efficiency of the blood flow velocities (Col 8 line 67- Col 9 line 2).
.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Wu and in further view of Yamazaki.
Regarding claim 13, Foster in view of Wu does not explicitly set forth a total number of pillars compared to a total number of blades for the impeller are selected to mismatch.
Yamazaki a total number of pillars (126, 126) compared to a total number of blades (124) for the impeller (123,124) are selected to mismatch (Col 12, lines 25-31), to prevent resonance or pulsation of blood by rotation of the rotor blades (Col 12, lines 25-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Foster in view of Wu with the teachings of Yamazaki to have a total number of pillars compared to a total number of blades for the impeller are selected to mismatch.
Regarding claim 14, Foster in view of Wu and in further view of Yamazaki teaches the pillars and the blades are arranged so that when at least one of the blade is aligned with one of the pillars, remaining blades are not all aligned with other pillars (Yamazaki - Col 12, lines 25-31).
Allowable Subject Matter
Claims 15, and 17-21 are allowed.
Claims 3, 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/Examiner, Art Unit 3745   

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745